DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quillfeldt (U.S. Patent No. 588,009).
Regarding claim 1, Quillfeldt discloses a container with a hermetic closure (Fig. 1), the container including: a receptacle provided with a. mouth (A) including a receptacle opening and an annular mouth surface surrounding said receptacle opening; a lid (B) having a front side and a back side, the back side intended for being oriented towards the inside of the receptacle, said lid including an annular perimetral flange 
Regarding claim 2, Quillfeldt discloses wherein the first region of the closure mechanism is shaped defining a bend coinciding with said at least two opposite supporting points in the closed position (Fig. 5).
Regarding claim 3, Quillfeldt discloses wherein said at least two opposite supporting points are pits defined on the front side of the lid (Fig. 4).
Regarding claim 4, Quillfeldt discloses wherein said at least two opposite supporting points are located on an annular closure rib protruding from the front side of the lid (the top of the rib can be considered a rib).
Regarding claim 5, Quillfeldt discloses wherein the annular closure rib has a smooth surface with plurality of supporting points for receiving the first region of the closure mechanism (Fig. 4).
Regarding claim 6, Quillfeldt discloses wherein the annular closure rib includes notches at certain intervals, each notch corresponding to a supporting point for receiving the first region of the closure mechanism in said notches (Figs. 4, 5).
Regarding claim 7, Quillfeldt discloses wherein the annular closure rib has, between two contiguous notches, an inclined supporting surface defining a slope towards said notch for leading the first region of the closure mechanism to the closest notch (pg. 1, lines 70-75).
Regarding claim 8, Quillfeldt discloses wherein the notches have a depth equal to or greater than the thickness of the metal wire (Fig. 5).
Regarding claim 9, Quillfeldt discloses wherein the first region is formed by a first metal wire and the two symmetrical opposite portions forming the second region 're formed by a second metal wire independent of the first metal wire, each of the two opposite ends of the first metal wire being attached in an articulated manner to the second metal wire, and the second metal wire being attached to the receptacle by two 
Regarding claim 10, Quillfeldt discloses wherein the third region of the closure mechanism is defined by the two ends of the second metal wire inserted into respective housings (e) of the receptacle.
Regarding claim 11, Quillfeldt discloses wherein the housings are housings defined in a wall of the receptacle (Fig. 5).
Regarding claim 12, Quillfeldt discloses wherein the housings are housings defined in a fixed collar around the receptacle in a position adjacent to the mouth (Fig. 5).
Regarding claim 13, Quillfeldt discloses wherein a segment of the second metal wire connecting the two symmetrical opposite portions of the second region forms a lever arm which simultaneously actuates both symmetrical opposite portions for arranging the closure mechanism in the open position or closed position (pg. 1, lines 61-99).
Regarding claim 14, Quillfeldt discloses wherein the first region, the second region, and the third region can be formed with one and the same metal wire, the third region being complementary to an annular notch defined around the mouth of the receptacle (product by process limitation)
Regarding claim 15, Quillfeldt discloses wherein the second region is shaped in the form of a spring loop (Fig. 4).
Regarding claim 19, Quillfeldt discloses wherein the receptacle and/or the lid are made of glass or ceramic (pg. 1, lines 56-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quillfeldt.
Quillfeldt discloses all the claimed limitations as shown above but fails to teach the specific dimensions and particular materials claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with the claimed thicknesses in order to adjust the device for different containers and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed materials, in order to adjust the cost of the components and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733